Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed on April 1, 2020. Claims 14-20 are cancelled. Claims 21-27 are added. Claims 1-13 and 21-27 are pending. Claims 1-13 and 21-27 represent FACILITATING MACHINE LEARNING CONFIGURATION.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a computing system comprising: memory; one or more processing units coupled to the memory; and one or more computer readable storage media storing instructions that, when loaded into the memory, cause the one or more processing units to perform operations for: receiving a selection of at least a first filter type; applying the at least a first filter type to a first training data set to produce a first filtered training data set; training a machine learning algorithm with the first filtered training data set to provide a first model segment; training the machine learning algorithm with at least a portion of the first training data set to provide a second model segment, wherein the at least a portion of the first training data set is different than the first filtered training data set; receiving a request for a machine learning result; determining that the request comprises at least a first filter value; based at least in part on the at least a first filter value, selecting the first model segment or the second model segment to provide a selected model segment; generating a machine learning result using the selected model segment; and returning the machine learning result in response to the request,” as in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457